﻿The political physiognomy of the world has been profoundly altered within recent tines. The cold-war era, which generated awesome contending forces and so poignantly shaped and influenced international relations for far too long, is virtually at an end. Gone are the Iron Curtain and the Berlin Wall. The potential for nuclear conflict and its destructive consequences has been reduced, as have many other foreboding features of East-West confrontation. In their place have emerged a new trait, of independence and the outline of a new world order, which, albeit still ill-defined, can be discerned by the eyes of faith and hope.
We have therefore entered into a new and promising era of global relationships. Yet the image of the world is still clouded. Principles and purposes which underpin the Charter of this Organization too often continue to be observed In the breach. International disputes have not always been nettled by peaceful means, as the Iraqi invasion of Kuwait and its aftermath confirm. Nor has the international cooperation for the solution of problems of on economic character boon as forthcoming as anticipated.
Hope for the future and concern for it consequently stand juxtaposed. Even as the potential for nuclear conflict has been reduced, recourse to the use of force to settle international and bilateral conflicts remains a serious threat to the preservation of global peace and security. Even as regional cooperation and integration becomes a global process involving the creation of large and powerful economic trading blocs, certain States, driven by forces more powerful and more basin than nationalism, are undergoing centrifugal experiences which presage their fragmentation. 
The centrifugal forces that have arisen from the catharsis in the Soviet Union, Yugoslavia and elsewhere represent a challenge to the traditional concepts of national sovereignty and territorial integrity. They raise the ineluctable question as to whether the world will become a unitary constellation as we have long anticipated, or eventually disintegrate into a motley collection of fissiparous States. At the same time we cannot overlook the fact that the collapse of the colonial empires and the ongoing transformations in the Soviet Union have now brought the membership of this Organization closer to universality. There is also an increasing surge towards democracy, the promotion of human rights within all States and the demand to be governed by consent rather than by force. Yet a reluctance persists on the part of some of these States to extend in full the principles of democracy and freedom to the relations between States and in intergovernmental organizations. While they may not always be paradoxical, global trends remain complex. While the world moves towards unipolarity in political terms, economics has established its salience over politics and the international economic environment has become more multipolar in character. Yet the trend towards a unipolar political world in effect has narrowed the options for models of development. As a consequence, more widespread agreement now exists on the critical elements for promoting beneficial and sustained development. In the face of these complexities, it is incumbent upon us to analyse the current trends and, to the extent possible, attempt to direct their course. This should be a primary task of the forty-sixth session of the General Assembly. We are confident that under the able guidance of Ambassador Shihabi, we will not fail to find the way forward. 
We are for this reason eminently pleased by the election of Ambassador Shihabi to the presidency of the forty-sixth session. This distinction conferred upon him is a recognition not only of his own diplomatic skills, but also of the prestige of his native Saudi Arabia. I am happy to note that our two countries enjoy excellent relations through long established cultural and religious ties. I also wish to pay tribute to his predecessor in office. His Excellency Mr. Guido De Marco, the distinguished Deputy Prime Minister and Minister for Foreign Affairs of Malta, for his exemplary conduct of the forty-fifth session of the General Assembly. He has been a fervent advocate of the revitalisation of the United Nations to serve the growing needs of its membership. It is a plea that we must certainly heed if we are to make this Organisation adequate and responsive to the altered circumstances of today.
A similar call has been made in his recent report to the Assembly by our much respected Secretary-General on the basis of his long years of experience as the world body's Chief Executive. And new demands there certainly are, since with the passage of time, the international agenda has increasingly expanded. As he demits office, the Secretary-General deserves our profound gratitude for having guided our Organisation through a most challenging decade. We can pay him no better tribute, I feel, than to build upon his accomplishments and further strengthen the United Nations.
I have adverted to the principle of universality upon which this Organization was founded. It remains for me therefore to welcome not only the three Baltic States, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania, which have regained their independence, but also the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia and the Republic of the Marshall Islands, which have elected to accede to membership of the United Nations. I am convinced that these seven States will provide fresh dynamism to the Organization and contribute fully to its work.
It was exactly 25 years ago, on 20 September 1966,  that Guyana became a Member of this Organization. Twenty-five years ago we dedicated ourselves to democracy, its processes and its ideals. He resolved to preserve our independence, to develop our resources with our energies and the assistance of friends. Our aspirations today are no different from what they were then. However, we know that we live in a world of stark realities and we are sure that, given an opportunity to be heard, we can continue to contribute to the establishment of a just and peaceful world.
It took Guyana every moment of those 25 years to successfully assert its right to participate fully in regional organizations and arrangements within its hemisphere. For it was in January of this year that Guyana was admitted as a member to the Organization of American States. The road that we travelled was long. And the journey would probably not have been at an end but for the fact that our sister countries of the Caribbean Community (CARICOM) were persistent with their call to the organization to extend the universality of its membership to Guyana and its travelling companion, Belize. Other member States of the organization also distinguished themselves in the wake of the CARICOM call. Guyana has expressed its appreciation to all of the member States for receiving it into the organization that is the bosom of the hemispheric family.
It is a source of great satisfaction to Guyana that it is marking its twenty-fifth anniversary as a Member of the United Nations at a time when the character of the global political environment is decidedly more welcome than any during our participation in the Organization. This is due to the new detente that underpins the relations between Moscow and Washington. A world order that was tenuously based on terror and mutually assured destruction is progressively giving way to a sew order resting on secure foundations of confidence and predictability. I am equally glad therefore that there is now the promise of far-reaching agreement on further measures in the current negotiations on arms reduction. Is this regard, Guyana welcomes the recent proposals put forward by President Bush. Now that those proposals have been reciprocated by President Gorbachev, the world appears to be drawing closer to the day when nuclear weapons no longer form part of the armoury either of defence or of offense.
Positive action in the field of disarmament can have beneficial effects other than improving the overall security condition. The link between disarmament and development, which appears so obvious to so many States, can hopefully now receive universal and unqualified acknowledgement, and agreement can be reached on concrete steps to make it a reality.
While the positive developments in the area of arms reduction must be welcomed, it is necessary to be alert to the heightened threat to security that other conditions pose. The most pervasive are the parlous economic and social circumstances of large sections of national populations. The increasing pauperization of peoples the world over should be a matter of global concern. So too must be those situations of conflict and turbulence which, in the circumstances of yesteryear, seemed intractable and unyielding to solutions. I am referring here to the Middle East, South Africa, Central America, Western Sahara, Cambodia and the Korean peninsula, among others. The prospects in relation to many of them appear less foreboding now.
This is particularly so in Central America, where the remaining sparks of violence in El Salvador and elsewhere are quietly being extinguished. The restoration of peace in Nicaragua and the recent establishment of diplomatic relations between Belize and Guatemala serve to diminish tension in the area and enhance the prospects for regional co-operation. In Cambodia we note the establishment of the representative Supreme National Council, which has begun the process of national reconciliation. In a still divided Cyprus, options for the resolution of the conflict must be thoroughly explored in order to safeguard the welfare and territorial integrity of that country. In Western Sahara there is still hope that a cessation of hostilities will permit the emplacement of the United Nations Mission for the Referendum in Western Sahara (MINURSO) and allow the United Nations to promote a settlement between the belligerents.
Obstacles to some solutions in other countries and regions, however, still remain, especially where these difficulties inhere in deeply entrenched feelings ranging from notions of racial superiority to the primordial need for territorial space, including beliefs stemming from the expression of national dignity, culture and religion. In South Africa the iniquitous apartheid system is yet to yield fully to diplomatic efforts. As a member of the Commonwealth Foreign Ministers Committee on Southern Africa, Guyana holds the view that pressure through the appropriate forms of sanctions should be maintained on the South African Government so that it completes and adheres to a programme that will make the process for the dismantling of apartheid irreversible. The De Klerk Government must also conduct meaningful negotiations with the authentic representatives of the majority for the construction of a democratic South Africa.
The Middle East imbroglio has been further complicated by the Gulf war. But this very development makes more valid the need for an international conference in which all parties, including the Palestinians, are involved. Current initiatives to convene a regional peace conference are an encouraging step in this direction.
In this hemisphere, the frigidity of the cold war lingers on in the anomalous hostility between the United States and Cuba. To truly guarantee world peace, it is imperative that detente be generalized. It is now time to bury antagonisms which are the relics of another era. As a friend of both the United States and Cuba, Guyana urges those two States to come together in a new spirit of friendship and cooperation to bring full harmony to international relations.
He realize of course that the ending of East/West rivalries is not the panacea for all conflict situations. Clearly there are problems that have their origins in circumstances other than the cold war. Among the most combustible causes are territorial controversies, national aggrandisement, and old ethnic hatreds. In the instant case of Haiti whose democratically elected government has been overthrown by a military coup, it is the refusal of a minority to accept the popular will of the majority. Such acts of violence are thus a challenge to the role of this Organization under its Charter for the preservation of international peace and security.
In many of the conflict situations to which I have adverted, the United Nations has played a significant part in the search for peaceful solutions as the recent Ministerial Meeting of the Movement of Non-Aligned countries in Accra acknowledged. The Gulf war provided an opportunity for the Organization to demonstrate its capacity to be effective when Member States stand by their commitment to the principles and purposes of the Charter. Yet there is a danger in the new political dispensation. It arises from the temptation to bend the international interest either to the national purpose of a single State or to that of a concert of pre-selected Powers. That temptation should be avoided.
There is a widespread feeling that while the Charter makes clear provisions for the maintenance of peace and security these could be utilised more fully. The experience of the Gulf war has prompted a fresh look at the Security Council, the organ primarily concerned with threats to peace. While demonstrably active and influential, the Council can and must do more to discharge the important role assigned to it. In this regard, it should seek to develop machinery that is more capable not only of enforcing its decisions and resolutions but also of preventing the eruption of conflict. Equally important to its effectiveness is complete confidence in its modus operandi. The Council must therefore appear at all times to be democratic and transparent in the conduct of its business. To achieve this, some reform of its operation could be contemplated.
In the new environment of hope for mutually beneficial international cooperation, the question of economic security looms large. Last year, this Assembly adopted two constructive documents. The first, the Declaration on International Economic Cooperation, in particular the revitalisation of Economic Growth and Development of Developing Countries, was agreed upon in special session. The second, the International Development Strategy, recorded our consensus during the regular session. It is a moot question as to whether the provisions of these documents are being implemented with seriousness or at all. We must not only agree on what to do but we must also do it. 
Meanwhile, groups of nations are organising themselves regionally to promote their common economic interests. This is a logical outgrowth of the global trends in the world economy. Guyana, tooth as a member of the Caribbean Community and of other major regional economic groupings such as the Latin American Economic System within the Latin American and Caribbean region, is an active participant, in the process of regional cooperation and integration. In the wider hemispheric context, the President of the United States launched a bold end imaginative scheme, the Enterprise for the Americas Initiative. This initiative admits for the first time in the history of the economic relations between the United States and Latin America and the Caribbean of negotiations on some of its elements, a situation that existed for the Caribbean Community countries in their relations with Canada, and for some African, Pacific and Caribbean countries In their relations with the European Community.
This initiative has been widely welcomed in the region. Based on mutual need, its progressive implementation through mature consultations can redound to the benefit of the countries of the hemisphere to which it applies.
Despite the advantages afforded by regional economic and trading groups, we need to ensure that those small, States within them, no less than those that are outside for whatever reason, are not marginalized. To avert this possibility, good governance, coupled with the principles of equity and fair play, must facilitate the creation of a level playing-field for all countries.
None the less, it should he observed that economic activity in most developing countries, with few exceptions, has slowed over the last year. With continued recession, particularly in Latin America and Africa, the decline has reached the point where the prospects of recovery are becoming 
remote. Poverty has become endemic, as a plague of social ills overwhelms most populations.
We have witnessed the efforts of the African countries to pull their economies out of the morass of stagnation and despair. It is our belief that the critical economic situation in Africa, and throughout the developing world, can be alleviated and tremendously helped by better terms of trade, not just more aid. In this regard, we welcome the Japanese initiative for a summit with African countries to discuss the critical situation in Africa.
Fortunately, there is some recognition of the severe limitations which distressed economies impose on the national capacity to honour debt obligations. There is also grudging recognition that an amelioration of the difficulties in the form of debt rescheduling and debt reduction is still not effective enough to break the impasse, even when coupled with restructuring and reform of national economies under the guidance of the major international lending institutions.
Developing countries have made an eloquent case in favour of major debt cancellations, which have been already granted on a bilateral basis to some countries and which appear to be an imperative for these nations if they are to jump-start their economies to bring them into the mainstream of international economic activity.
International trade, in particular agricultural trade, reflects a marked depression in prices for primary commodities, which, despite efforts at diversification, remain the only anchor for many developing countries' economies. Protectionism, regrettably, still holds sway in some quarters, denying free access to our products. As a member of the Caribbean Community, we welcome the initiative of some countries, notably Canada, the European Community, the United States and Venezuela, to open up their markets to our region. We hope that the current Uruguay Round will eventually, notwithstanding its halting progress, evince extensive agreement leading to a rapid liberalization of world trade.
On the question of development financing, it is of particular concern to us that the developing countries must now compete with the "economies in transition" - a euphemistic reference to the States of Eastern and Central Europe. As these States fulfil their desire to be fully integrated into the world economy, it will clearly be necessary for the international community to respond appropriately to their needs in terms of capital, technology and organization.
It should be forcefully recalled, however, that other economies are also in transition: those of the developing countries. There is an essential difference, however. It is that the economies of Eastern and Central Europe are in transition from a command economy to one that is market-oriented. On
the other hand, the developing countries are already Integrated Into the world economy, but on unequal terms. The urgent transition that most of them require is from underdevelopment, spawned by colonialism, and attendant poverty to the primary stage of the satisfaction of basic needs at minimum levels. The response of the international community to those two nets of needs should, therefore, not compromise the requirements of either group of countries. Accordingly, we echo the Secretary General's call for an international conference on development financing to address these crucial issues.
A relatively recent addition to the global concern with development is the environment. The rapid degradation of the planet on which we live and the dire consequences it has for our future have arrested the attention of the international community. Fortunately, there is a broad consensus on the urgent need for concerted action to cope with the dangers which unrestrained national activities in this field can create.
Under the authorization of this Assembly, preparations are well under way for the World Conference on Environment and Development, to be held next, year in June in Rio de Janeiro, Brazil. It is, I believe, the most ambitious enterprise attempted in international cooperation. As Guyana sees it, the Conference should seek to forge, through negotiations and mutual concessions, a compact which, it is hoped, will record international consensus on a complex and interlocking series of issues and be truly reflective of the interdependent character of our world. It is therefore critical to developing countries that the imperatives of development be not lost, in the technical debate on the environment.
From Guyana's standpoint, certain clear requirements should be universally embraced if a successful outcome to negotiations is to
materialize. These Include the provision to developing countries of new and additional resources, access to environmentally sound technology at no cost, or one that is low, and also institutional strengthening and capacity building, nationally and regionally. More specifically, Guyana would urge that the countries that are endowed with biodiversity benefit adequately from its possession and Its use and that the relationship between biodiversity and biotechnology be comprehensively developed. As a low lying coastal State, and as an Amazonian country rich in biodiversity, Guyana is playing a full part In the noble international endeavour to provide environmental security.
Another facet of the multidimensional problem of development is the international traffic in narcotic drugs and psychotropic substances. The great strides that have been made in fighting this scourge must be maintained. I am glad to recognize that there is now greater cooperation between States and more involvement, of non-governmental agencies in the effort to reduce demand and curtail supply. The United Nations and its relevant agencies are being increasingly effective in playing a constructive role. Our collaborative efforts must continue.
At this conjuncture and in the context of the profound changes of which I spoke earlier, what is required is structural adjustment that is all encompassing and thorough-going. There has to be structural adjustment in perception; structural adjustment in national economic organization; and structural adjustment in international relations, investing them pervasively with the attributes and practices of democratic governance, between States and within international organizations. It will not happen at one fell swoop. A start has been made, but unless the adjustment, is fully embraced we can face the frightening prospect, of now hegemonies and the marginalization of several actors on the international stage.
Guyana has been alive to those imperatives. Four years ago we embarked up in the reconstruction of our economy. The programme is being successfully implemented with the cooperation of the international Institutions and the bilateral assistance of friendly States constituting a support group. Me have encouraged the full participation of the private sector In the recovery programme. He have opened our markets to trade and investment in an effort to Integrate our economy fully at the global level. But the adjustment process has been arduous and painful, especially for the vulnerable sectors of the population. In general, however, our ability to adhere to the programme attests to cohesion within the society and the recognition that, there is no viable alternative.
Central to this structural adjustment programme is our belief that our country's stability depends crucially on the maintenance and continued enlargement of conditions of freedom in every sphere of national life. This belief has found expression in a series of reforms that would place national elections, which will be held before the end of this year, and other aspects of the democratic process beyond credible challenge. As my President recently declared,
"If I were to be asked to summarize the grand objective towards which our current nation-building enterprise is directed I would say: to complete as rapidly as possible the evolution of Guyana as a country of free people, practising free enterprise in an open society." We are unequivocally committed to the consolidation of a democratic order and to the full development; of the human potential.
Our Organization formed part of a new world order in the wake of the Second World War. In looking back at the order of 1945, we find there are today more voices representing wider and more varied interests. These additional voices seek to influence the orientation of the new order. Their purpose is to ensure that it operates in the interest of the world's people and that the results are symmetric.
Many occasions will arise for all Members of this Organization to demonstrate by their actions their will to create a democratic new world order. In Guyana's view, the current discussions and negotiations on the 1992 United Nations Conference on Environment aid Development provide a unique opportunity for the demonstration o£ that will and purpose. He can, if we are alive to the urgency of the situation and to the requirements of the time, by the results we achieve at that Conference set a blueprint for international cooperation in the future. Here we to fail, the new order would remain in a state of prolonged gestation and the promise of partnership would be postponed. Worse, the negative elements of the present malformed order would remain to haunt us with grave potential consequences. The goal, therefore, is to show that a global partnership is possible. Indeed it is an imperative. Let us resolve to proceed apace to build a truly effective global partnership.
